FILED
                                   UNITED STATES DISTRICT COURT
                                                                                                          MAY 262009
                                   FOR THE DISTRICT OF COLUMBIA
                                                                                                Clerk     Us
                                                                                                   Bank . . District and
     Tira Misu,                                              )                                         rUPtcy Courts
                                                             )
                     Plaintiff,                              )
                                                             )
                    v.                                       )
                                                             )
                                                                     Civil Action No.   09 0970
     Suthpin Courthouse,                                     )
                                                             )
                     Defendant.                              )


                                         MEMORANDUM OPINION

             This matter is before the Court on plaintiffs pro se complaint and application to proceed

     in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

     of subject matter jurisdiction.

             The subject matter jurisdiction of the federal district courts is limited and is set forth

     generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

     only when a "federal question" is presented or the parties are of diverse citizenship and the

     amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

     plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

     plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

             Plaintiff, a resident of College Point, New York, sues a defendant based in New York for

     negligence and defamation. She demands $10 million in monetary damages. The complaint

     neither presents a federal question nor provides a basis for diversity jurisdiction because the

     parties are not of diverse citizenship. Accordingly, the complaint will be dismissed. A separate

     Order accompanies this Memorandum Opinion.                  I
                                                             I




     Date: May    +,     2009                              !united Stat    District Judge




\~